TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00440-CR


Robert James Cuzze, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-00-519, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING





PER CURIAM

This is an appeal from a judgment of conviction for aggravated assault.  Sentence was
imposed on April 10, 2001.  There was a timely motion for new trial.  The deadline for perfecting
appeal was therefore July 9, 2001.  See Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on
July 19, 2001.  No extension of time for filing notice of appeal was requested.  See Tex. R. App. P.
26.3.  There is no indication that notice of appeal was properly mailed to the district clerk within the
time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   August 30, 2001
Do Not Publish